       Case 1:18-cv-08508-ER Document 18 Filed 11/05/18 Page 1 of 1

                   D. Mara Lowenstein, Esq.




November 5, 2018

Hon. Edgardo Ramos
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:     Segundo Luis Romero, individually and on behalf of others similarly situated v.
        Dominick Doria & Son Wholesale Produce Inc. (d/b/a/ Dom Doria & Son Produce), et al.
        Civil Action No: 18-CV-08508


Dear Judge Ramos,

         Please consider this letter to be the second request for extension of time to file a response
in the above captioned action for Defendants. A response is currently due to be filed on
November 15th, 2018. However, this case has been referred to mediation and although a mediator
has been appointed, the mediation itself has yet to be scheduled. (We should have a schedule on
or before November 26th, 2018.) I write to respectfully request an extension of time to respond to
the Complaint to two weeks after any such scheduled mediation.

        Defendants have already agreed to waive any jurisdictional defense they may have based
upon service of process. Plaintiffs’ counsel has consented to this request.

Thank you for your consideration in this matter.

                                                           Very Truly Yours,




                                                           D. Mara Lowenstein, Esq. (DL 0623)




                       1460 Broadway, New York, NY 10036
           646.863.3533 (tel) – 917.797.3346 (mobile) – 212.208.4457 (fax)
              mara@ dmaralowenstein.com - www.dmaralowenstein.com
                              skype: d.mara.lowenstein
